Loring, J.
The defendants were hat manufacturers. The plaintiff was employed by them and set to work on the back of *515a stamping machine. A part of his duty consisted in bringing hats from a table to the stamping machine. These hats were piled on a block on the table to preserve their shape. This block weighed some twenty pounds. The first time the plaintiff undertook to take a pile of hats from the table this block fell on his feet and this action was brought to recover for the injury so caused.
The presiding judge refused to allow the plaintiff to prove that the block had fallen in a similar way before. The evidence was objectionable as evidence raising collateral issues. It did not add anything of value to the description of the block and of its use. It could be properly excluded in the discretion of the presiding judge. Yore v. Newton, 194 Mass. 250.
The presiding judge also refused to allow the plaintiff to ask the defendants’ superintendent whether the block unfastened was a safe appliance. This question was the question to be decided by the jury and was not the subject of expert testimony. Meehan v. Holyoke Street Railway, 186 Mass. 511. Wolfe v. New Bedford Cordage Co. 189 Mass. 591. Whalen v. Rosnosky, 195 Mass. 545.

Exceptions overruled.